In a habeas corpus proceeding to compel the appellant’s restoration to parole supervision, the appeal is from a judgment of the Supreme Court, Dutchess County (Ingrassia, J.), dated September 1, 1983, which dismissed the petition.
*809Judgment affirmed, without costs or disbursements.
The remedy of habeas corpus is not available inasmuch as petitioner is still serving time for the sentence imposed for a crime committed while he was on parole (see, People ex rel. Mendolia v Superintendent, Green Haven Correctional Facility, 47 NY2d 779; Matter of Soto v New York State Bd. of Parole, 107 AD2d 693; People ex rel. Knowles v Scully, 101 AD2d 895; People ex rel. Collier v Superintendent of Green Haven Correctional Facility, 72 AD2d 612). Mangano, J. P., Gibbons, Bracken and Niehoff, JJ., concur.